Citation Nr: 0124595	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to an original compensable evaluation for 
migraine.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1997 to October 
1999.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
2000, by the Atlanta, Georgia Regional Office (RO), which 
granted service connection for migraine and assigned a 
noncompensable rating; however, and denied the veteran's 
claim for service connection for a low back disability.  The 
notice of disagreement (NOD) with that determination was 
received in April 2000.  The statement of the case (SOC) was 
issued in June 2000.  The substantive appeal was received in 
August 2000.  The appeal was received at the Board in 
September 2001.  

The Board notes that the April 2000 rating decision also 
denied service connection for residuals of fracture of the 
right foot and shin splints, and abdominal pain and 
dizziness.  Further, the veteran's NOD addressed those 
issues, and they were listed on the June 2000 Statement of 
the Case.  However, on her August 2000 VA Form 9, Appeal to 
the Board, the veteran specifically stated that she was only 
appealing the claims for service connection for low back pain 
and a compensable evaluation for migraine headaches.  
Consequently, those are the only issues over which the Board 
currently has jurisdiction.  38 C.F.R. §§ 20.200, 20.202 
(2000).  

The veteran failed to appear for a requested hearing 
scheduled for August 2, 2000.  Subsequently, in her 
substantive appeal (VA Form 9), dated August 8, 2000, the 
veteran requested a hearing before a Member of the Board at 
the RO.  Accordingly, the RO scheduled a hearing for November 
14, 2000, and notified her of the date, time, and location.  
But prior to the hearing, she submitted a statement in 
November 2000 requesting that the RO reschedule it, which the 
RO did for February 27, 2001.  Once again, in a statement 
dated in February 2001, the veteran explained that she was 
unable to attend the hearing due to work schedule, and 
requested that the hearing be rescheduled.  A hearing was 
rescheduled to be held before a Member of the Board at the RO 
on September 13, 2001, but the veteran failed to report with 
no explanation for her absence and no indication that she 
wished to reschedule.  Therefore, the Board will now decide 
the issues on appeal.  38 C.F.R. § 20.704 (2000).  


REMAND

A.  Service connection for low back disorder.

A review of the veteran's service medical records reveals 
that the veteran was seen on several occasions for complaints 
of low back pain.  On the occasion of her separation 
examination in August 1999, the veteran reported a history of 
chronic low back pain with onset following childbirth in 
February 1998.  Clinical evaluation of the back was 
essentially normal except for a history of low back pain.  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A medical examination or is necessary to decide this claim.  
An examination or opinion is necessary to make a decision on 
a claim if the evidence of record, including statements of 
the claimant, (i) contains competent evidence of current 
disability or persistent or recurring symptoms of disability; 
and (ii) indicates that disability or symptoms may be 
associated with active service; but (iii) does not contain 
sufficient medical evidence for a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000)(to be codified at 38 
U.S.C. § 5103A).  

The veteran failed to appear for a previously scheduled VA 
examination on January 24, 2000.  Nevertheless, she did 
report for a VA brain and spinal cord examination as well as 
radiographic study of the back conducted on January 31, 2000; 
there is no indication of record that an examination of the 
back was conducted.  However, in her substantive appeal, 
dated in August 2000, the veteran pointed out that she had 
reported for an examination on January 31, 2000.  

It is unclear from the claims file as to whether the veteran 
was notified that if she failed to report for a VA 
examination scheduled in conjunction with an original 
compensation claim (for service connection), the claim would 
be rated based on the evidence of record.  38 C.F.R. § 3.655.

II.  Increased rating for migraine headaches.

The United States Court of Appeals for Veterans Claims has 
noted that rating decisions must be based on medical findings 
that relate to the applicable criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The Court has held that the Board, in 
turn, may consider only independent medical evidence to 
support Board findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The veteran had a VA examination in January 
2000, but the VA examiner did not address the frequency or 
duration of the veteran's headaches, or whether the veteran 
experienced "prostrating" attacks.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA as well as non-VA, who treated the 
veteran for a low back disorder or 
migraine since her discharge from 
service.  After securing the necessary 
release, the RO should obtain these 
records, including records from the 
Dublin, Georgia VA Medical Center.  In 
particular, the RO's attention is 
directed to the veteran's reference to a 
VA examination conducted at the VAMC on 
January 31, 2000.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be associated with the claims folder.  

2.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an appropriate examination, to 
determine the nature and etiology of any 
current low back disability.  All 
indicated studies must be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination, and a review of the evidence 
in the claims folder, the provider should 
express opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any low back disability 
present during service or within one year 
of service?

(b) What is the etiology and correct 
diagnosis of any current low back 
disability?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current low back 
disability and the veteran's period of 
service?  

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

3.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the severity of his service-
connected migraine.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The examiner must review the entire 
claims folder and a copy of this remand 
prior to the examination.  Taking into 
account the observations made in the 
examination, along with all the medical 
evidence included in the claims folder, 
the examiner should respond specifically 
to each of the following items:

(a.) Does the veteran have prostrating 
attacks that are characteristic of 
migraine?

(b.) If the veteran has prostrating 
attacks that are characteristic of 
migraine, has she had such attacks on 
average at least once a month over the 
last several months?

(c.) If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequently completely prostrating and 
prolonged?

(d) If the veteran's headaches are found 
to be representative of characteristic 
prostrating attacks, the VA examiner 
should indicate whether these attacks are 
productive of severe economic 
inadaptability.  

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.  The complete 
rationale for all opinions expressed 
should be provided, and relevant 
information from the claims file 
identified.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
low back disorder and an increased rating 
for migraine headaches.  If the decision 
remains adverse to the veteran, both she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


